UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6411


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYNARD D. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cr-00037-DCN-1; 2:12-cv-02617-DCN)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raynard D. Williams, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raynard      D.     Williams         seeks    to    appeal     the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.           The   order    is    not     appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)            (2006).             A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this      standard        by         demonstrating       that

reasonable       jurists       would      find     that        the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the      prisoner       must

demonstrate      both    that       the    dispositive         procedural       ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument      because       the     facts    and   legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3